UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6061


DAVID FELTON,

                Petitioner - Appellant,

          v.

L. V. STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:13-cv-00960-JAB-LPA)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Felton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 David    Felton    seeks    to   appeal      the   district     court’s

order      construing       his    Fed.     R.    Civ.   P.    60(b)    motion    as    a

successive 28 U.S.C. § 2254 (2012) petition.                           We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

                 Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court’s order was entered on the docket

on    November      18,    2013.      The    notice      of   appeal    was    filed   on

December 25, 2013. *               Because Felton failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.           We dispense with oral argument because the

facts      and    legal    contentions      are    adequately       presented    in    the

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3